                     Case 3:20-mc-50910-RHC ECF No. 4, PageID.36 Filed 12/29/20 Page 1 of 3
                                                                                    AUSA: Adriana Dydell                    Telephone: (313) 226-9125
 AO 109 (Rev. 11/13) Warrant to Seize Property Subject to Forfeiture    Special Agent:    Bryan Drake                       Telephone: (414) 397-1264


                                              UNITED STATES DISTRICT COURT
                                                                                  for the
                                                                       Eastern District of Michigan

                   In the Matter of the Seizure of                                   )               Case: 3:20-mc-50910
              (Briefly describe the property to be seized)                           )               Judge: Cleland, Robert H.
      All funds on deposit in Capital One Account #55289186 as )                            Case No. Filed: 08-04-2020 At 12:19 PM
      further described on Attachment A                        )                                     IN RE:SEALED MA TTER(SWXML W)
                                                               )

                                 WARRANT TO SEIZE PROPERTY SUBJECT TO FORFEITURE

To:     Any authorized law enforcement officer

      An application by a federal law enforcement officer or an attorney for the government requests that certain property
located in the                  Eastern               District of                   Michi an                    be seized as being
subject to forfeiture to the United States of America. The property is described as follows:
All funds on deposit in Capital One Account #55289186 as further described on Attachment A with permission to serve the
warrant electronically followed by original service, which may be waived by Capitol One.




      I find that the affidavit(s) and any recorded testimony establish probable cause to seize the property.

      YOU ARE COMMANDED                      to execute this warrant and seize the property on or before _A_u--",,--u_s_t
                                                                                                                 _17-,--,
                                                                                                                      2-'0_2---'0                            _
                                                                                                                               (not to exceed 14 days)
      ~in   the daytime 6:00 a.m. to 10:00 p.m.                 D at any time in the day or night because good cause has been established.
    Unless delayed notice is authorized below, you must also give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

    An officer present during the execution of the warrant must prepare, as required by law, an inventory of any property seized
 and the officer executing the warrant must promptly return this warrant and a copy of the inventory to
the presiding United States Magistrate Judge on duty
                        (United States Magistrate Judge)


      D Pursuant to 18 U .S.C. § 3103a(b), I find that immediate   notification may have an adverse result listed in 18 U .S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
      D for              days   (not to exceed   30)           D until, the facts justifying,     the later specific date of                             _




Date and time issued:             Au ust4,2020            1O:12am                  _        ~            ~.l,__-
                                                                                                              Judge's signature


City and state:          Detroit, MI                                               Anthony P. Patti                     U. S. Magistrate Judge
                                                                                                            Printed name and title
   Case 3:20-mc-50910-RHC ECF No. 4, PageID.37 Filed 12/29/20 Page 2 of 3




                              ATTACHMENT A

All funds on deposit in Capital One Account #55289186, notto exceed
$1,263,478.18, with permission to serve the warrant electronically followed by
original service, which may be waived by Capital One to limit physical contact due
to the COVID-19 pandemic.


The financial institution upon which this seizure warrant has been senred is
instructed to provide federal agents autho rized to seize the funds with the
current balance in each account uponsenrice of the seizure warrant and at
the request of the federal agents authorized to seize the funds.
                     Case 3:20-mc-50910-RHC ECF No. 4, PageID.38 Filed 12/29/20 Page 3 of 3



AO 109 (Rev. 11/13) Warrant to Seize Property Subject to Forfeiture (page 2)

                                                                                  Return
Case No.:                                     Date and time warrant executed:
3: 20 -I\...c. • So 910                       <6/5/2.-()'             6:~)-,tr-J
I-RV8Rt6ij   iIIade in the presence of:

        tV           II
Inventory of the property taken:

        I~U      ",01. ~        CA)e_C'e_

         S e ( 2. U re ,/                  So



         110




                                                                               Certification


    Ideclare under penalty of peIjury that this inventory is correct and was returned along with thi4?1ri in Iwarrant to the
designated judge.                                                                            ~           j                  J
Date:
             ~
              10 -Iv - Jv,J-Q
                                                                                               t9P &eeu.tilrg
                                                                                                                1'1'/f
                                                                                                                ()ffia; 's si¥nature
                                                                                                  ..:r}l~-h·IJ""'_I''t1J~~4f-J
                                                                                                B ~ Cwt t n.ltt             f"61:5 t1
